Citation Nr: 0033909	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  95-24 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, secondary to service-connected hepatitis.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to March 
1954.  This matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a September 1994 
rating decision of the Department of Veterans Affairs 
(hereinafter VA) regional office in Cleveland, Ohio 
(hereinafter RO).  By a decision dated in July 1997, the 
Board denied the veteran's claims of entitlement to service 
connection for an acquired neuropsychiatric disorder and 
tinnitus.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) and by a decision dated in May 2000, the Court vacated 
and remanded the case to the Board. 

As noted by the Board in July 1997, the veteran has raised 
the issues of entitlement to service connection for a hiatal 
hernia, hypertension, a visual disorder, pruritus, a low back 
disorder, a bowel disorder, and diverticulitis.  In October 
2000, the issue of entitlement to service connection for 
hearing loss was also raised.  These issues have yet to be 
developed for appellate review and are referred to the RO for 
appropriate disposition at once.


FINDING OF FACT

An anxiety disorder, not otherwise specified, and a panic 
disorder with agoraphobia are related to the veteran's 
service-connected hepatitis.



CONCLUSION OF LAW

An anxiety disorder, not otherwise specified, and a panic 
disorder with agoraphobia is proximately due to or the result 
of a service-connected disorder.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.310 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent regulations provide for a grant of secondary 
service connection where a disability is determined to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet App 439 
(1995). 

In the instant case, service connection for residuals of 
infectious hepatitis was granted by a rating decision dated 
in June 1954.  A VA examination conducted in November 1989, 
reported that the veteran was preoccupied with somatic 
complaints, and noted that he was hypochondriacal, "afraid 
he might die of hepatitis at any time."  The diagnoses 
included "[s]omatiform disorder, (hypochondriacal 
neurosis)."  

A private medical report dated in September 2000, reported 
diagnoses of an anxiety disorder, not otherwise specified, 
and a panic disorder, with agoraphobia.  The examiner stated:

While he did have a lack of self-
confidence preceding his military duty, 
the veteran did not have [an anxiety 
disorder, not otherwise specified, and a 
panic disorder, with agoraphobia] prior 
to his military duty, and it is felt they 
were precipitated by the extreme concern 
about his physical health emanating from 
the infectious hepatitis.

. . . . 

It is felt he is a reliable informant and 
the information obtained both from him 
and the files reviewed is compatible 
without any significant contradiction.

The above expressed opinions have been 
arrived at to a reasonable degree of 
medical and psychiatric certainty and 
probability.

As the medical evidence of record reveals that the veteran's 
current anxiety disorder and panic disorder are the result of 
his service-connected hepatitis, service connection for a 
psychiatric disorder, on a secondary basis, is warranted.  In 
so finding, the Board notes that the private medical evidence 
dated in September 2000, has not been considered by the RO, 
and that this procedural right has not been waived.  
Nevertheless, based on the Board's determination that this 
issue on appeal may be allowed, the veteran has not been 
prejudiced thereby.  38 C.F.R. § 20.1304(c) (2000); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for an acquired psychiatric disorder is 
granted.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096 (2000).  In 
the instant case, a VA outpatient treatment record dated in 
July 1989, found tinnitus, and included the notation 
"? service connected."  The Court found this notation was 
ambiguous as to its meaning, and remanded the issue of 
entitlement to service connection for tinnitus for 
clarification of this notation.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that provides a relationship 
between his current tinnitus and his 
period of military service.  The RO 
should assist the veteran in obtaining 
the identified information as necessary.  
All attempts to secure this evidence must 
be documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must, in light of 
the Veterans Claims Assistance Act of 
2000 notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  The RO should request that the 
examiner that conducted the VA 
examination in July 1989, provide a 
clarification for the notation "? 
service connected."  The examiner should 
be asked whether it is at least as likely 
as not that tinnitus is related to the 
appellant's active duty service.  A 
complete rationale for any conclusion 
reached should be recorded.  

3.  If the examiner that conducted the VA 
examination in July 1989 is no longer 
available, the veteran should be afforded 
a VA examination to determine the 
etiology of any tinnitus found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  Based on 
review of the service medical records and 
the medical evidence subsequent to 
service discharge, the examiner should 
offer an opinion whether it is at least 
as likely as not that tinnitus is related 
to the veteran's period of military 
service.  A complete rationale for all 
opinions should be provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Thereafter, if 
this issue remains denied, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case and provide an adequate 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The Board intimates no opinion, either legal or factual, 
concerning the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 


